Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                               Case No. 0:19-cv-61824

 AREEB MALIK, individually and on
 behalf of all those similarly situated,

          Plaintiff,

 v.

 POLLACK & ROSEN, INC.,

          Defendant.

                                                          /

                        POLLACK & ROSEN, INC.’S, MOTION TO DISMISS

          POLLACK & ROSEN, INC., through undersigned counsel and pursuant to Fed. R. Civ. P.

 12, hereby files its Motion to Dismiss Plaintiff, AREEB MALIK’S (“Plaintiff”),1 Complaint

 Seeking Injunctive Relief and Statutory Damages [D.E. 1] (“Complaint”) and, as grounds in

 support hereof, states as follows:

                                                  INTRODUCTION

          1.        Plaintiff filed his two-count Complaint alleging causes of action for violations of

 Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida

 Consumer Collection Practices Act, §559.55, Fla. Stat., et seq. (“FCCPA”).

          2.        The gravamen of Plaintiff’s FDCPA claim is that the Defendant failed to provide a

 disclosure that the debt – as set forth in the correspondence attached as Exhibit “A” to the



 1
   Plaintiff identifies himself as the party seeking “individually and on behalf of all those similarly situated” in both the
 Caption and the introductory paragraph of the Complaint. See, Complaint, p. 1. However, Plaintiff does not include
 any class allegations nor does he allege that he is seeking certification of a class and, therefore, Defendant moves to
 strike same.


                                                              1
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 2 of 8



 Complaint – does not disclose whether the amount includes accrued/accruing interest and fees and

 that this is misleading and/or confusing to the least sophisticated consumer. See, Complaint, ¶ 28.

 Plaintiff further alleges that the violation of the FDCPA constitutes a violation of the FCCPA. See,

 Complaint, ¶¶ 35-36.

        3.      Plaintiff identifies “POLLACK & ROSEN, INC.” as the Defendant who engaged

 in such collection activity.

        4.      Plaintiff also alleges that “POLLACK & ROSEN, INC.” mailed a collection letter

 to him (the “Collection Letter”) and attached a copy of the Collection Letter to the Complaint at

 Exhibit “A.” See, Complaint, ¶ 18 and Ex. A.

        5.      However, the “Collection Letter” is from Pollack & Rosen, P.A. See, Complaint,

 Ex. “A.”

        6.      Defendant “POLLACK & ROSEN, INC.” is not Pollack & Rosen, P.A., the entity

 that is identified on the Collection Letter. Compare Complaint, p. 1 with Ex. A. attached as Exhibit

 “A.”

        7.      Not only are Plaintiff’s allegations in the Complaint repugnant to the exhibit

 inasmuch as Pollack & Rosen, P.A. as identified on the Collection Letter is not the Defendant

 identified in the Complaint, but Plaintiff also fails to state a cause of action under either the FDCPA

 or the FCCPA. Therefore, the Complaint should be dismissed.

                                    MEMORANDUM OF LAW

        A motion to dismiss is designed to test the legal sufficiency of a complaint. Gay-Straight

 Alliance of Okeechobee High School v. School Bd. of Okeechobee County, 477 F.Supp.2d 1246,

 1249 (S.D. Fla. 2007) (citing Milburn v. United States, 734 F.2d 762, 765 (11th Cir. 1984)). Thus,

 to be legally sufficient, a complaint must include:




                                                   2
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 3 of 8



        (1)     A short and plain statement of the grounds for the court’s jurisdiction;
        (2)     A short and plain statement of the claim showing that the pleader is entitled
                to relief; and
        (3)     A demand for the relief sought, which may include relief in the alternative
                or different types of relief.

 See Fed. R. Civ. P. 8(a); Continental 332 Fund, LLC v. Albertelli, 317 F.Supp.3d 1124, 1136 (M.D.

 Fla. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (Rule 8’s purpose “is

 to ‘give the defendant fair notice of what the claim is and the grounds upon which it rests’”). On

 review, a motion to dismiss should be granted where it appears the plaintiff “can prove no set of

 facts in support of his claim which would entitle him to relief.” Id. (citing South Florida Water

 Management Dist. v. Montalvo, 94 F.3d 402, 405–06 (11th Cir. 1996)); see also Albertelli, 317

 F.Supp.3d at 1136 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (“the plaintiff must allege

 sufficient facts to raise a reasonable inference ‘that the defendant is liable for the misconduct

 alleged’”). For all the reasons explained below, the Complaint must be dismissed.

   I.   Plaintiff’s Allegations in the Complaint are Contradicted by the Collection Letter

        In ruling on a motion to dismiss, the court can look to the content of the exhibits attached

 to the complaint. Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016). Where the

 allegations of the complaint conflict with the contents of an exhibit, the exhibit controls. Id.;

 Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009) (“It is the law in this Circuit that ‘when

 the exhibits contradict the general and conclusory allegations of the pleading, the exhibits

 govern.’”) (internal citations omitted). Thus, in ruling on a motion to dismiss, a court may construe

 the unambiguous language of documents attached to or referenced in the complaint, and is not

 bound by conclusory allegations that contradict contractual provisions. See, e.g., Feaz v. Wells

 Fargo Bank, N.A., 745 F.3d 1098, 1104-05 (11th Cir. 2014).




                                                  3
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 4 of 8



        Here, the Collection Letter, which is incorporated into the Complaint, clearly and

 unequivocally identifies “Pollack & Rosen, P.A.” as the sender. However, contrary to the express

 words of this letter, Plaintiff identified POLLACK & ROSEN, INC. as the party-Defendant. While

 scrivener’s errors and typographical errors are understandable, the only Exhibit attached to the

 Complaint identifies– Pollack & Rosen, P.A. – as the source of the Collection Letter at issue.

 Because the party who is alleged in the Complaint to have violations of the FDCPA and FCCPA

 is expressly contradicted by the entity who is identified in the Collection Letter attached as Exhibit

 “A,” the Complaint fails to state a cause of action and should be dismissed.

  II.   Plaintiff fails to state a cause of action under the FDCPA.

        Plaintiff’s FDCPA claim rests on an argument that the Defendant violated the FDCPA

 because the attached collection letter “failed to provide explicit disclosure of accrued interest and

 fees which the current creditor can recover.” However, this is not an accurate representation of the

 standard created by the statute or case law and, therefore, this claim should be dismissed with

 prejudice.

        To prevail on a FDCPA claim, a plaintiff must prove: (1) he or she was the object of

 collection activity arising from consumer debt; (2) the defendant is a debt collector; and (3) the

 defendant has engaged in an act or omission prohibited under the FDCPA. Fuller v. Becker &

 Poliakoff, P.A., 192 F.Supp.2d 1361, 1366 (M.D. Fla. 2002) (quoting Kaplan v. Assetcare, Inc.,

 88 F.Supp.2d 1355, 1360–61 (S.D. Fla. 2000)). Federal courts employ the “least sophisticated

 consumer” standard to evaluate whether a debt collector’s communication violates the FDCPA.

 LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

        According to the FDCPA, a debt collector must include the following in its initial written

 communication regarding a consumer debt:




                                                   4
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 5 of 8



         (1)     The amount of the debt;
         (2)     The name of the creditor to whom the debt is owed;
         (3)     A statement that unless the consumer, within thirty days after receipt of the
                 notice, disputes the validity of the debt, or any portion thereof, the debt will
                 be assumed to be valid by the debt collector;
         (4)     A statement that if the consumer notifies the debt collector in writing within
                 the thirty-day period that the debt, or any portion thereof, is disputed, the
                 debt collector will obtain verification of the debt or a copy of a judgment
                 against the consumer and a copy of such verification or judgment will be
                 mailed to the consumer by the debt collector; and
         (5)     A statement that, upon the consumer’s written request within the thirty-day
                 period, the debt collector will provide the consumer with the name and
                 address of the original creditor, if different from the current creditor.

 See 15 U.S.C. § 1692g(a).

         According to Plaintiff, there is a sixth factor. Plaintiff correctly points out that some courts,

 including the Seventh Circuit, have suggested that a collection letter may automatically meet this

 standard (i.e., be protected by the safe harbor) where additional factors such as interest and fees

 are itemized. See Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, LLC, 214 F.3d

 872, 876 (7th Cir. 2000). However, the case law to which Plaintiff cites in the Complaint does not

 stand for the proposition that, as a matter of law, the failure of a defendant to do more than what

 is specifically required by § 1692g(a), automatically results in a violation of the FDCPA. In fact,

 courts in this district have held to the contrary.

         In Bryant v. Aargon Collection Agency, Inc., 2017 WL 2955532 (S.D. Fla June 30, 2017)

 and Harmon v. Robert J. Orovitz, P.A., 2007 WL 9701744 (S.D. Fla October, 17, 2007), the Courts

 granted motions to dismiss finding, as a matter of law, consumers understand that consumer credit

 card debts accrue interest. Moreover Plaintiff deems not allege – because he cannot – that the

 alleged debt set forth in the collection letter attached to the Complaint as Exhibit “A” was, in fact,

 accruing any interest. Thus, the Complaint is devoid of any allegations that would give rise to the

 need for the use of plaintiff’s proposed safe-harbor language in the first instance.



                                                      5
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 6 of 8



         Because Plaintiff is attempting to create a burden on the Defendant that does not otherwise

 exist and fails to establish that the Defendant was required to fulfill such requirement, the FDCPA

 claim should be dismissed with prejudice.

 III.    Plaintiff fails to state a cause of action under the FCCPA.

         To state a cause of action under the FCCPA, a plaintiff must allege that the debt collector

 (1) asserted a legal right that did not exist, and (2) had actual knowledge that the right did not exist.

 Mesa v. Law Enforcement Systems, LLC, 2015 WL 12804525, at *5 (S.D. Fla. Aug. 4, 2015); see

 Reese v. JPMorgan Chase & Co., 686 F.Supp.2d 1291, 1309–10 (S.D. Fla. 2009); see also Fla.

 Stat. § 559.72(9).     It is well-settled that a complaint “must contain more than labels and

 conclusion, and a formulaic recitation of the elements of a cause of action.” Reese, 686 F.Supp.2d

 at 1310 (quoting Twombly, 550 U.S. at 555).

         Plaintiff alleges that the Defendant violated the FCCPA because the Collection Letter

 Attached as Exhibit “A” to the Complaint violates the FDCPA. However, Plaintiff’s FCCPA claim

 cannot be predicated upon any of the alleged failures regarding the adequacy of the Collection

 Letter itself.   Rather, an FCCPA violation must be predicated upon the debt collector’s actual

 knowledge that it is asserting a legal right to collect a debt that it does not have. Plaintiff does not

 allege—because he cannot—that the Defendant had such knowledge. Furthermore, an allegation

 that the Collection Letter was improperly drafted and, therefore, violated the FDCPA could never

 properly constitute the elements of a claim under the FCCPA. Therefore, the FCCPA claims should

 be dismissed with prejudice.

         WHEREFORE, based on the foregoing, Defendant POLLACK & ROSEN, INC.,

 respectfully requests that this Court grant this Motion to Dismiss, dismiss Plaintiff, AREEB

 MALIK’s




                                                    6
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 7 of 8



         Complaint with prejudice, and award any and all additional relief that this Court deems

 just and proper.

 Dated: August 19, 2019
        Boca Raton, FL
                                             Respectfully submitted,

                                             SHENDELL & POLLOCK, P.L.
                                             Attorneys for Pollack & Rosen, P.A.
                                             2700 North Military Trail - Suite 150
                                             Boca Raton, Florida 33431
                                             Phone: (561) 241-2323
                                             Fax: (561) 241-2330
                                             Email: seth@shendellpollock.com

                                      By:    /s/ Seth A Kolton
                                             Seth A. Kolton, Esq.
                                             Florida Bar No. 21045



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

 the Court using CM/ECF, this 19th day of August, 2019. I also certify that the foregoing document

 is being served this day on all counsel of record identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or




                                                7
Case 0:19-cv-61824-RKA Document 4 Entered on FLSD Docket 08/19/2019 Page 8 of 8



 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                 By:     /s/ Seth A. Kolton
                                                         Seth A. Kolton, Esq.
                                                         Florida Bar No. 21045
                                                         SHENDELL & POLLOCK, P.L.
                                                         Attorneys for Pollack & Rosen, Inc.
                                                         2700 North Military Trail - Suite 150
                                                         Boca Raton, Florida 33431
                                                         Phone: (561) 241-2323
                                                         Fax: (561) 241-2330
                                                         seth@shendellpollock.com
                                                         steven@shendellpollock.com
                                                         grs@shendellpollock.com




 Service List:

 Jibrael S. Hindi, Esq., The Law Office of Jibrael S. Hindi 110 SE 6th Street, Suite 1744,
 Ft. Lauderdale, FL 33301 jibrael@jibreallaw.com; tom@jibreallaw.com

 Seth A. Kolton, Esq., Shendell & Pollock, P.L., 2700 N. Military Trail - Suite 150, Boca Raton, Florida
 33431 seth@shendellpollock.com; steven@shendellpollock.com; grs@shendellpollock.com




                                                     8
